

116 HR 8182 IH: Creating Hope and Opportunity through Increased Choice in Education Act
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8182IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2020Mr. Bishop of North Carolina introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to establish a grant program to make grants to the parents of students served by local educational agencies that will not provide in-person instruction in a manner consistent with school year 2019–2020, and for other purposes.1.Short titleThis Act may be cited as the Creating Hope and Opportunity through Increased Choice in Education Act or the CHOICE Act. 2.Opportunity grant program(a)In generalThe Secretary shall establish a grant program (to be known as the Opportunity Grant Program) to make grants to parents of eligible students for the purposes described in subsection (d).(b)Application(1)In generalTo be eligible to receive a grant under this section, a parent of an eligible student shall submit to the Secretary an application demonstrating—(A)the household income of such eligible student; and(B)with respect to school year 2020–2021, that the local educational agency serving such eligible student will not provide in-person instruction in a manner consistent with school year 2019–2020.(2)Other requirementsThe Secretary shall accept applications under paragraph (1) on an annual rolling basis and make such application available as a standardized form in electronic and written format.(c)Amount of grantsSubject to the availability of appropriations, each parent of an eligible student who the Secretary determines qualifies for a grant under this section shall receive a grant under this section in an amount that—(1)in the case of an eligible student with a household income less than or equal to 100 percent of the reduced price lunch rate income, is equal to 100 percent of the per-pupil funding with respect to the local educational agency serving such eligible student, as determined by the Secretary;(2)in the case of an eligible student with a household income greater than 100 percent but less than or equal to 150 percent of the reduced price lunch rate income, is equal to 90 percent of the per-pupil funding with respect to the local educational agency serving such eligible student, as determined by the Secretary; and(3)in the case of an eligible student with a household income greater than 150 percent but less than or equal to 200 percent of the reduced price lunch rate income, is equal to 80 percent of the per-pupil funding with respect to the local educational agency serving such eligible student, as determined by the Secretary.(d)Use of fundsAny amounts made available to a parent under this section may be used—(1)with respect to an eligible student, to pay the tuition and fees for a private elementary school or a private secondary school that is a qualified education provider approved under subsection (e); (2)for private tutoring (including through a learning pod or microschool);(3)for the home school expenses of such eligible student;(4)to purchase educational materials, including instruction materials and textbooks for such eligible student; (5)for purchasing electronic devices to facilitate the education of such eligible student; or(6)for such other purposes as the Secretary determines appropriate. (e)Registry of qualified education providers(1)In generalWith respect to each State, the Secretary shall establish and maintain a registry of qualified education providers approved by the Secretary for purposes of subsection (d)(1).(2)ApprovalWith respect to each State, the Secretary shall approve as a qualified education provider any private elementary school or private secondary school that demonstrates to the Secretary that such school is licensed to operate in such State.(f)Rules of constructionNothing in this section shall be construed—(1)to impact any aspect of private, religious, or home education providers;(2)to exclude private, religious, or home education providers from receiving funds pursuant to a grant under this section; or (3)to require a qualified educational service provider to alter any creed, practice, admissions policy, or curriculum in order to receive funds pursuant to a grant under this section.(g)FundingFrom any amounts appropriated for section 18003 of division B of the CARES Act on or after the date of enactment of this Act, the Secretary shall, notwithstanding any other provision of title XVIII of division B of the CARES Act (Public Law 116–136), use 10 percent of such amounts to carry out this section and award opportunity grants to parents with approved applications in accordance with this section.(h)DefinitionsIn this section:(1)Eligible studentThe term eligible student means a student—(A)served by a local educational agency that, with respect to school year 2020–2021, will not provide in-person instruction in a manner consistent with school year 2019–2020; and(B)from a household with a household income that is less than 200 percent of the reduced price lunch rate income. (2)ESEA termsThe terms local educational agency, parent, and Secretary have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)Household incomeThe term household income has the meaning given such term in section 36B(d)(2) of the Internal Revenue Code of 1986 (26 U.S.C. 36B(d)(2)).(4)Reduced price lunch rate incomeThe term reduced price lunch rate income means 185 percent of the applicable family size income levels contained in the nonfarm income poverty guidelines prescribed by the Office of Management and Budget, as adjusted annually in accordance with subparagraph (B) of section 9(b)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(1)). 